McMurray, Chief Judge.
The defendant appeals his conviction and sentence for the offense of theft by taking with reference to a motor vehicle removed from a used car lot “with the intention of depriving said owner of said property.” Held:
The sole enumeration of error was that the evidence was insufficient to convict in that the totality of the evidence shows lack of intent to deprive or the intent to steal on the part of the defendant. The defendant admits he took the automobile, but contends he only “borrowed” the automobile for a short period of time and that he was under the impression that he had permission to do so. However, the testimony of the State controverts this issue as to the defendant having permission to take the automobile. The intent to withhold property of another even temporarily satisfies the mens rea requirement of the theft by taking statute. Thus it is irrelevant whether deprivation was permanent or temporary. See Martin v. State, 143 Ga. App. 875, 876 (1) (240 SE2d 231); Chandler v. State, 138 Ga. App. 128, 130 (225 SE2d 726). The evidence was sufficient for a rational trier of fact, the jury in the case sub judice, to reasonably have found the defendant guilty beyond a reasonable doubt of the offense of theft by taking. See Smith v. State, 251 Ga. 229, 231 (5) (304 SE2d 716); Ralston v. State, 251 Ga. 682, 683 (1) (309 SE2d 135).

Judgment affirmed.


Deen, P. J., and Sognier, J., concur.

*239Decided September 25, 1984.
Arthur L. Walker, for appellant.
Joseph H. Briley, District Attorney, Fredric D. Bright, Assistant District Attorney, for appellee.